Citation Nr: 0002167	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-06 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for headaches, to include 
migraines.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1958 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.  

The Board notes that in an August 1999 rating action, the RO 
denied the appellant's claim of entitlement to an increased 
(compensable) rating for paresthesia of the lateral femoral 
cutaneous nerve.  There is no indication from the information 
of record that the appellant filed a Notice of Disagreement 
(NOD).  Accordingly, this issue is not before the Board for 
appellate consideration. 


REMAND

A review of the record indicates in June 1958, the appellant 
underwent an enlistment examination.  At that time, in 
response to the question as to whether the appellant had ever 
had or if she currently had frequent or severe headaches, she 
responded "yes."  The examining physician noted that the 
appellant had had headaches which were "relieved by proper 
glasses, N.C.W."  The appellant's entrance examination 
showed that her head, face, neck, and scalp were all 
clinically evaluated as "normal," as was her neurological 
system.  The service medical records show that in March 1959, 
the appellant was treated after complaining of a frontal and 
maxillary headache which had been present for two to three 
weeks.  At that time, she stated that she had had a similar 
episode during boot camp.  Upon examination, it was noted 
that the appellant was quite tender over both the frontal and 
axillary sinuses.  Following the examination, the appellant 
was given a nasal spray for treatment.  

The service medical records reflect that in September 1959, 
the appellant was treated after complaining of bi-temporal 
headaches, which were severe at times, with "visual aura."  
At that time, the appellant stated that during boot camp, 
from approximately July to September 1958, she started to 
have nearly continual headaches.  The appellant indicated 
that the headaches would decrease with medication and then 
would not return for several days.  She reported that she did 
not have any headaches during Corps School, from October 1958 
to January 1959, but that they returned when she was sent to 
the U.S. Naval Hospital in Annapolis.  According to the 
appellant, the headaches would start in the occiput and would 
radiate to the temples or to the entire head if severe.  The 
appellant revealed that the headaches seemed worse in the 
morning, better in the early afternoon, but worse again by 
the late afternoon.  She stated that the headaches would 
disappear in the evenings if she was active.  The appellant 
noted that approximately three years ago, she accidentally 
hit her head and subsequently developed a head and neck ache 
for three weeks.  The examining physician indicated that upon 
examination, the appellant seemed anxious.  The examiner 
reported that the neurologic examination was entirely normal, 
and that cervical spine x-rays were normal.  The impression 
was of a tension headache which was probably psychogenic.  

The records show that in March 1960, the appellant was 
treated after complaining of frontal headaches and blurred 
vision.  At that time, she was diagnosed with migraine 
headaches and treated with medication.  The records reflect 
that in a follow-up examination, the examiner noted that the 
appellant had "excellent relief"  with the medication.  
According to the records, in December 1960, the appellant was 
hospitalized for an unrelated disorder.  During the 
appellant's hospitalization, the appellant noted that she had 
a headache from staying in bed.  The records show that in 
November 1961, the appellant was treated after complaining of 
neck pain.  At that time, the appellant stated that her neck 
pain was causing her to develop headaches.  The physical 
examination showed that there was tenderness over the 
superior process of C-7 and C-1.

The appellant's service medical records reflect that in March 
1962, it was noted that the appellant's medication had not 
helped with her headaches.  The records show that in April 
1962, the appellant was hospitalized for pyelonephritis.  At 
that time, she stated that she had a past history and family 
history of migraine type of headaches, partly relieved by 
Darvon.  During the appellant's hospitalization, the 
appellant was given medication for her headaches.  The 
records further reflect that in July 1962, the appellant was 
given medication for migraine headaches.  The appellant's 
separation examination, dated in March 1964, shows that at 
that time, the appellant's head, face, neck, and scalp were 
all clinically evaluated as "normal."   

VA outpatient treatment records, from June 1964 to June 1976, 
show that in November 1972, the appellant was treated after 
complaining of headaches.  At that time, she stated that she 
had a long history of headaches.  The appellant indicated 
that her headaches were relieved by medication.  According to 
the appellant, at present, she had pain in the left frontal 
area and noise or light aggravated the pain.  Following the 
examination, the appellant was given medication.  The records 
reflect that in April 1975, the appellant was treated after 
complaining of a headache.  At that time, the appellant 
stated that she had a history of migraine headaches which 
were usually very severe.  The assessment was of a migraine 
headache, and the appellant was given medication for 
treatment.  The records further show that in July 1976, the 
appellant was given medication for her migraine headaches.  

Private medical records from the Huntley Project Medical 
Center, from February 1978 to August 1994, show intermittent 
treatment for the appellant's migraines.  A statement from 
Ms. N.H., of the Huntley Project Medical Center, dated in 
January 1995, shows that at that time, Ms. H. indicated that 
the appellant had been receiving treatment at the Center 
since 1983 for her migraine headaches.  Ms. H. reported that 
the appellant's most recent treatment for her migraines 
included Imitrex injections, which were successful.  

In January 1996, the appellant underwent a VA examination.  
At that time, the examiner diagnosed the appellant with 
migraine headaches.  The examiner further noted that the 
appellant's old records were reflective of a migraine 
condition.  

In light of the above, the Board remanded the claim for 
service connection for headaches, including migraines in July 
1998, for additional evidentiary development.  The Board 
noted that in the instant case where the appellant's entrance 
examination referred to headaches but was silent in regards 
to migraines, and also where the appellant's head, face, 
neck, and scalp were clinically evaluated as "normal," the 
appellant was presumed to be medically sound at enlistment 
with respect to the claimed disorder, and that the 
presumption of soundness could only be rebutted by clear and 
unmistakable evidence to the contrary.  Accordingly, in light 
of the aforementioned, the Board remanded this case and 
requested that the RO provide the appellant with a VA 
examination in order to determine the nature and extent of 
any headaches, to include migraines.  The examiner was 
requested to review the claims folder and offer an opinion as 
to the time of onset of any headaches, including migraines.  
If the appellant's headaches, including migraines, pre-
existed service, an opinion was to be given as to whether the 
appellant's condition became worse in service.  If her 
headaches, including migraines, worsened during service, an 
opinion was to be provided as to whether the worsening was 
due to the natural progression of her condition.  Finally, 
the examiner was requested to offer an opinion as to whether 
any current diagnosis of headaches, including migraines, was 
etiologically related to the appellant's military service.  

In December 1998, the appellant underwent a VA examination 
which was conducted by M.G., M.D.  At that time, the 
appellant stated that her migraine headaches had originated 
in 1960 when she was in the Navy and developed her first 
headache.  The appellant indicated that she developed a 
severe "blinding headache" and that she could not see out 
of one of her eyes.  She reported that she sought medical 
treatment and was told that she had "hysterical blindness 
from the pain."  Dr. G. noted that it appeared that the 
appellant felt ridiculed about having gone to sick call and, 
according to the appellant, she never went back to sick call.  
The appellant revealed that for the remainder of her service, 
she worked around physicians, and that whenever she developed 
a headache, one of the physicians would give her medication.  
She indicated that at present, she took Imitrex injections 
for her migraine headaches, which helped her immensely.  
Following the examination, Dr. G. diagnosed the appellant 
with a personal and family history of migraine headaches, 
which were well treated with Imitrex.  

In March 1999, Dr. G. conducted a second VA examination.  At 
that time, Dr. G. stated that upon a review of the December 
1998 VA examination report, the appellant's headaches started 
in 1960.  Following the examination, Dr. G. diagnosed the 
appellant with muscle contraction headaches.  Dr. G. noted 
that if the appellant's muscle contraction headaches were not 
treated with medication, they could then progress into 
migraine or vascular-type migraine headaches.  According to 
Dr. G., the appellant's headaches were effectively treated 
with Imitrex.   

In light of the above, the Board notes that it appears from 
the December 1998 and March 1999 VA examination reports that 
the VA examiner, Dr. G., did not address all of the Board's 
questions from the July 1998 remand decision, namely whether 
the appellant's headaches, including migraines, pre-existed 
service, and if so, whether the appellant's condition became 
worse during service, and whether any current diagnosis of 
headaches, including migraines, was etiologically related to 
the appellant's military service.  The Board observes that it 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to her claim, the case is REMANDED for the 
following actions:

1.  The RO should refer the appellant's 
claims file to a VA neurologist, 
preferably Dr. M.G., if available.  The 
examiner is requested to review the 
claims file, including the service 
medical records (to specifically include 
the June 1958 report of entrance 
examination, the intermittent treatment 
records for headaches, and  the March 
1964 report of separation examination), 
and the reports of VA examination dated 
in January 1996, December 1998, and March 
1999; and provide a written opinion as to 
the following:  Does the appellant have a 
headache condition?  If so, did she have 
it in June 1958 based on the June 1958 
entrance examination report?  If the 
appellant had a headache condition in 
June 1958, did the condition worsen 
during service?  If the condition 
worsened during service, was it due to 
the natural progression of the condition 
or could it be contributed the 
appellant's period of service?  In the 
alternative, the examiner is also 
requested to offer an opinion as to 
whether any current disability manifested 
by headaches, to specifically include 
migraine headaches, had its initial onset 
during the appellant's period of active 
duty service, taking into consideration 
the appellant's service medical records 
and the findings noted therein.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the examination report is not 
responsive to the Board's questions, 
corrective action should be taken.  
Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for headaches, to include 
migraines.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of the case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




